 



Exhibit 10.15
EXECUTION COPY
 
 
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
AMONG
OPTION ONE ADVANCE TRUST 2007-ADV2
AS ISSUER
OPTION ONE ADVANCE CORPORATION
AS DEPOSITOR
AND
OPTION ONE MORTGAGE CORPORATION
AS SELLER
DATED AS OF JANUARY 18, 2008
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I.
       
 
       
DEFINITIONS
       
Section 1.01. Certain Defined Terms
    1  
Section 1.02. Other Definitional Provisions
    2  
 
       
ARTICLE II.
       
 
       
SALE OF RECEIVABLES; CLOSING; ACKNOWLEDGMENT AND CONSENT
       
Section 2.01. Sale of Receivables
    3  
Section 2.02. Closing
    5  
Section 2.03. Seller’s Acknowledgment and Consent to Assignment
    5  
 
       
ARTICLE III.
       
 
       
CONDITIONS PRECEDENT TO CLOSING
       
Section 3.01. Closing Subject to Conditions Precedent
    6  
 
       
ARTICLE IV.
       
 
       
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
       
Section 4.01. Representations and Warranties
    7  
 
       
ARTICLE V.
       
 
       
REPRESENTATIONS AND WARRANTIES OF THE DEPOSITOR
       
Section 5.01. Representations and Warranties
    8  
 
       
ARTICLE VI.
       
 
       
REPRESENTATIONS AND WARRANTIES OF THE SELLER
       
Section 6.01. Representations and Warranties
    11  
Section 6.02. Repurchase Upon Breach
    16  
 
       
ARTICLE VII.
       
 
       
INTENTION OF THE PARTIES; SECURITY INTEREST
       
Section 7.01. Intention of the Parties
    17  
Section 7.02. Security Interest
    18  
 
       
ARTICLE VIII.
       
 
       
COVENANTS OF THE SELLER
       

i



--------------------------------------------------------------------------------



 



              Page    
Section 8.01. Information
    19  
Section 8.02. Acknowledgment
    20  
Section 8.03. Access to Information
    20  
Section 8.04. Ownership and Security Interests; Further Assurances
    21  
Section 8.05. Covenants
    21  
Section 8.06. Amendments
    21  
Section 8.07. Assignment of Rights
    21  
 
       
ARTICLE IX.
       
 
       
ADDITIONAL COVENANTS
       
Section 9.01. Legal Conditions to Closing
    22  
Section 9.02. Expenses
    22  
Section 9.03. Mutual Obligations
    22  
Section 9.04. Reserved
    22  
Section 9.05. Servicing Standards
    22  
Section 9.06. Transfer of Servicing
    23  
Section 9.07. Bankruptcy
    24  
Section 9.08. Legal Existence
    24  
Section 9.09. Compliance With Laws
    24  
Section 9.10. Taxes
    24  
Section 9.11. No Liens, Etc. Against Receivables and Trust Property
    25  
Section 9.12. Amendments to Pooling and Servicing Agreements
    25  
Section 9.13. No Netting or Offsetting
    25  
Section 9.14. Books and Records
    25  
Section 9.15. Verification Agent
    26  
Section 9.16. Exclusive
    26  
Section 9.17. Recovery
    26  
Section 9.18. Merger
    26  
Section 9.19. Use of Proceeds
    25  
ARTICLE X.
       
 
       
INDEMNIFICATION
       
Section 10.01. Indemnification
    26  
 
       
ARTICLE XI.
       
 
       
MISCELLANEOUS
       
Section 11.01. Amendments
    28  
Section 11.02. Notices
    28  
Section 11.03. No Waiver; Remedies
    28  
Section 11.04. Binding Effect; Assignability
    29  
Section 11.05. GOVERNING LAW; JURISDICTION
    29  
Section 11.06. Execution in Counterparts
    29  
Section 11.07. Survival
    29  
Section 11.08. Third Party Beneficiary
    29  

ii



--------------------------------------------------------------------------------



 



              Page    
Section 11.09. General
    29  
Section 11.10. LIMITATION OF DAMAGES
    30  
Section 11.11. WAIVER OF JURY TRIAL
    31  
Section 11.12. No Recourse
    31  

         
Schedule I
  —   Information for Notices
Schedule II
  —   Amendments to Pooling and Servicing Agreements
Exhibit A
  —   Copy of Initial Funding Date Report for Initial Receivables
Exhibit B
  —   Funding Notice
Exhibit C
  —   Form of Bill of Sale from Depositor to Issuer
Exhibit D
  —   Schedule I Report
Exhibit E
  —   Schedule II Report

iii



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of
January 18, 2008 (the “Receivables Purchase Agreement” or this “Agreement”),
among OPTION ONE ADVANCE TRUST 2007-ADV2 (the “Issuer”), OPTION ONE ADVANCE
CORPORATION (the “Depositor”) and OPTION ONE MORTGAGE CORPORATION (the “Seller”
or “Option One”).
          WHEREAS, the parties hereto are parties to that certain Receivables
Purchase Agreement dated as of October 1, 2007, as amended by the Amendment
No. 1, dated as of December 24, 2007 (together, the “Original Agreement”);
          WHEREAS, the parties hereto wish to amend and restate the Original
Agreement pursuant to this Agreement such that the Original Agreement continues
in full force and effect as amended hereby and all obligations of the Seller,
the Depositor and the Issuer under the Original Agreement will remain
outstanding and continue in full force and effect, unpaid, unimpaired and
undischarged, and all liens created under the Original Agreement will continue
in full force and effect, unimpaired and undischarged, having the same
perfection and priority for payment and performance of the obligations of the
Seller, the Depositor and the Issuer as were in place under the Original
Agreement; and
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE I.
DEFINITIONS
          Section 1.01. Certain Defined Terms. Capitalized terms used herein
without definition shall have the meanings set forth in the Indenture.
Additionally, the following terms shall have the following meanings:
          “Cash Purchase Price” means, with respect to the Eligible Receivables
sold and/or contributed on a Funding Date, the Collateral Value of the Eligible
Receivables sold to the Issuer on such Funding Date.
          “Closing” shall have the meaning set forth in Section 2.02.
          “Contribution” shall have the meaning set forth in Section 2.01(a).
          “Governmental Actions” means any and all consents, approvals, permits,
orders, authorizations, waivers, exceptions, variances, exemptions or licenses
of, or registrations, declarations or filings with, any Governmental Authority
required under any Governmental Rules.
          “Governmental Authority” means the United States of America, any state
or other political subdivision thereof and any entity exercising executive,
legislative,

1



--------------------------------------------------------------------------------



 



judicial, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the applicable Person.
          “Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.
          “Indemnified Party” as defined in Section 10.01(b).
          “Indenture” means the Amended and Restated Indenture, dated as of
January 18, 2008, between the Issuer and Wells Fargo Bank, National Association,
as Indenture Trustee as amended or restated from time to time.
          “Lien” means, with respect to any asset, (a) any mortgage, lien,
pledge, charge, security interest, hypothecation, option or encumbrance of any
kind in respect of such asset or (b) the interest of a vendor or lessor under
any conditional sale agreement, financing lease or other title retention
agreement relating to such asset.
          “Material Adverse Effect” means, with respect to any Person, a
material adverse effect to (i) the business, operations or financial condition
of (A) such Person or (B) such Person and its Affiliates taken as a whole or
(ii) the validity or enforceability of this Agreement or any of the other
Transaction Documents or the rights or remedies of the other parties to the
Transaction Documents hereunder or thereunder or (iii) the ability of such
Person to perform its obligations under this Agreement or (iv) the
enforceability or recoverability of any of the Aggregate Receivables.
          “Receivables Related Collateral” has the meaning set forth in
Section 7.01.
          “Relevant UCC” means the Uniform Commercial Code as in effect in any
applicable jurisdiction.
          “Repurchase Price” has the meaning set forth in Section 6.02.
          “Required Noteholders” has the meaning set forth in Section 8.06.
            Section 1.02. Other Definitional Provisions.
               (a) All terms defined in this Agreement shall have the meanings
defined herein when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.
               (b) As used herein and in any certificate or other document made
or delivered pursuant hereto or thereto, accounting terms not defined in
Section 1.01, and accounting terms partially defined in Section 1.01 to the
extent not defined, shall have the respective meanings given to them under
generally accepted accounting principles. To the extent that the definitions of
accounting terms herein are inconsistent with the

2



--------------------------------------------------------------------------------



 



meanings of such terms under generally accepted accounting principles, the
definitions contained herein shall control.
          (c) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; and Section, subsection,
Schedule and Exhibit references contained in this Agreement are references to
Sections, subsections, Schedules and Exhibits in or to this Agreement unless
otherwise specified.
ARTICLE II.
SALE OF RECEIVABLES; CLOSING; ACKNOWLEDGMENT AND CONSENT
          Section 2.01. Sale of Receivables.
               (a) Each of the Seller, the Depositor and the Issuer, as
applicable, hereby continues the sale and/or contribution, in accordance with
Section 2.01(a) of the Original Agreement, of the Receivables (as defined
therein) from the date of the Original Agreement through the date hereof, which
sale and/or contribution shall be governed by the terms of this Agreement from
and after the date hereof. From and after the effectiveness of this Agreement,
(i) the terms and provisions of this Agreement shall, with respect to all future
obligations and rights of the parties hereunder, amend and supersede the terms
and provisions of the Original Agreement in its entirety, (ii) the continuing
rights, remedies and obligations of the parties with respect to any Receivables
acquired under the Original Agreement shall be governed by the terms and
provisions of this Agreement to the same extent as if such Receivables had been
conveyed under this Agreement, and (iii) all references in any other Transaction
Documents to the Original Agreement thereto shall mean and be a reference to
this Agreement; provided, however, that nothing in this Agreement shall modify
on a retroactive basis the terms and provisions of the Original Agreement
regarding the conditions precedent to the sales, conveyances, purchases and
payments made thereunder prior to the effective date hereof and the
consideration owed in respect thereof, all of which sales, conveyances,
purchases and payments are hereby ratified.
               (b) On the Initial Funding Date, the Seller shall sell and
contribute to the Depositor and the Depositor shall acquire from the Seller, in
accordance with the procedures and subject to the terms and conditions set forth
herein and in the Indenture, the Initial Receivables described in the initial
Funding Date Report attached as Exhibit A hereto. On each subsequent Funding
Date during the Funding Period, the Seller shall sell and/or contribute to the
Depositor and the Depositor shall acquire from the Seller, in accordance with
the procedures and subject to the terms and conditions set forth herein and in
the Indenture, Additional Receivables representing the contractual rights to be
reimbursed for all of the Advances and Servicing Advances with respect to the
Securitization Trusts made prior to such Funding Date not previously sold and
contributed to the Depositor. On the Initial Funding Date, the Depositor shall
sell and/or contribute to the Issuer and the Issuer shall acquire from the
Depositor, in accordance with the procedures and subject to the terms and
conditions set forth herein and in the

3



--------------------------------------------------------------------------------



 



Indenture, the Initial Receivables described in the initial Funding Date Report
attached as Exhibit A hereto, representing the contractual rights to be
reimbursed for the applicable Advances and Servicing Advances with respect to
the Securitization Trusts made prior to the Initial Funding Date. On each
subsequent Funding Date during the Funding Period, the Depositor shall sell
and/or contribute to the Issuer and the Issuer shall acquire from the Depositor,
in accordance with the procedures and subject to the terms and conditions set
forth herein and in the Indenture, the Additional Receivables acquired by the
Depositor on such Funding Date. Subject to the satisfaction of the Funding
Conditions on each Funding Date, the Issuer shall pay to the Depositor and the
Depositor shall pay to the Seller the Cash Purchase Price in respect of the
Initial Receivables or Additional Receivables sold and/or contributed on the
Initial Funding Date or such subsequent Funding Date, as applicable, in
accordance with Section 7.01 of the Indenture. The excess of (i) the aggregate
amount of the Initial Receivables or Additional Receivables sold and/or
contributed on the Initial Funding Date or any subsequent Funding Date over
(ii) the Cash Purchase Price with respect to such Initial Receivables or
Additional Receivables sold and/or contributed on the Initial Funding Date or
such subsequent Funding Date shall be a capital contribution by the Seller to
the Depositor and by the Depositor to the Issuer (the “Contribution”). The
Aggregate Receivables at any time of determination shall consist of the Initial
Receivables and the Additional Receivables sold and/or contributed to the Issuer
prior to such time of determination.
               (c) In consideration of the sale and/or contribution of the
Initial Receivables by the Seller, on the Initial Funding Date, the Depositor
shall, subject to the terms and conditions hereof and of the Indenture, pay to
the Seller the Cash Purchase Price with respect to the Initial Receivables. In
consideration of the sale of the Additional Receivables by the Seller, on each
Funding Date during the Funding Period, the Depositor shall, in accordance with
the procedures set forth herein and in the Indenture and subject to the
satisfaction of the Funding Conditions, pay to the Seller the aggregate Cash
Purchase Price with respect to the Additional Receivables sold and/or
contributed by the Seller to the Depositor on such Funding Date, to the extent
of funds available therefor on such Funding Date. In consideration of the sale
and/or contribution of the Initial Receivables by the Depositor, on the Initial
Funding Date, the Issuer shall, subject to the terms and conditions hereof and
of the Indenture, pay to the Depositor the Cash Purchase Price with respect to
the Initial Receivables and deliver to the Depositor the Trust Certificates. In
consideration of the sale of the Additional Receivables by the Depositor, on
each Funding Date during the Funding Period, the Issuer shall, in accordance
with the procedures set forth herein and in the Indenture and subject to the
satisfaction of the Funding Conditions, pay to the Depositor the aggregate Cash
Purchase Price with respect to the Additional Receivables sold and/or
contributed by the Depositor to the Issuer on such Funding Date, to the extent
of funds available therefor on such Funding Date.
               (d) On the Initial Funding Date, the Seller shall deliver to the
Depositor and the Depositor shall deliver to the Issuer, with copies to the
Agent and the Indenture Trustee, the Funding Notice and a bill of sale, in
substantially the forms annexed as Exhibits B and C hereto, respectively, for
the Initial Receivables. On each Funding Date, the Seller shall deliver to the
Depositor and the Depositor shall deliver to

4



--------------------------------------------------------------------------------



 



the Issuer, with copies to the Agent and the Indenture Trustee, the Funding
Notice and a bill of sale, in substantially the forms annexed as Exhibits B and
C hereto, respectively, with respect to the Additional Receivables to be sold
and/or contributed on such Funding Date.
               (e) In connection with the transfers of Receivables hereunder,
the Seller hereby grants to each of the Issuer, the Indenture Trustee and the
Agent an irrevocable, non-exclusive license (i) to use, without royalty or
payment of any kind, all software used by the Seller to account for the
Receivables, to the extent necessary to administer the Receivables, whether such
software is owned by the Seller or is owned by others and used by the Seller
under license agreements with respect thereto; provided, that should the consent
of any licensor of the Seller to such grant of the license described herein be
required, the Seller hereby agrees upon the request of the Issuer or any
assignee of the Issuer to use its best efforts to obtain the consent of such
third-party licensor and (ii) to use all documents, books, records and other
information owned by the Seller (including computer programs, tapes, disks,
punch cards, data processing software and related property and rights) relating
to the Receivables and the related Securitization Trusts (collectively,
“Records”). The license granted hereby shall be irrevocable and shall terminate
on the Final Payment Date. The Seller shall take such action requested by the
Issuer and/or any of the Issuer ‘s assignees, from time to time hereafter, that
may be necessary or appropriate to ensure that the Issuer and its assigns have
an enforceable ownership interest in the Records relating to the Receivables
purchased from the Seller hereunder and an enforceable right (whether by license
or sublicense or otherwise) to use all of the computer software used to account
for the Receivables and/or to recreate such Records.
          Section 2.02. Closing. The closing (the “Closing”) of the execution of
this Agreement, upon and concurrent with the closing under the Note Purchase
Agreement, shall take place at 2:00 PM at the offices of Thacher Proffitt & Wood
LLP, 2 World Financial Center, New York, New York 10281 on January 18, 2008 (the
“Effective Date”), or if the conditions precedent to closing set forth in
Article III of this Agreement shall not have been satisfied or waived by such
date, as soon as practicable after such conditions shall have been satisfied or
waived, or at such other time, date and place as the parties shall agree upon.
          Section 2.03. Seller’s Acknowledgment and Consent to Assignment.
Seller hereby acknowledges that the Depositor has assigned to the Issuer and the
Issuer has Granted to the Indenture Trustee, on behalf of the Secured Parties,
the rights of the Depositor and the Issuer as purchasers under this Agreement,
including, without limitation, the right to enforce the obligations of the
Seller hereunder. The Seller hereby consents to such assignment by the Depositor
and Grant in the Indenture by the Issuer to the Indenture Trustee, on behalf of
the Secured Parties, and, agrees to remit the Repurchase Price in respect of any
repurchased Receivable directly to the Reimbursement Account as provided for in
Section 6.02 hereof. The Seller acknowledges that the Indenture Trustee, on
behalf of the Secured Parties, shall be a third party beneficiary in respect of
the representations, warranties, covenants, rights and benefits arising
hereunder that are so Granted by the Issuer. The Seller hereby authorizes the

5



--------------------------------------------------------------------------------



 



Issuer and the Indenture Trustee, as the Issuer’s assignee, on behalf of the
Seller, to execute and deliver such documents or certificates as may be
necessary in order to enforce its rights to or collect under the Receivables.
The Seller hereby agrees to be bound by and perform all of the covenants and
obligations of the Seller and the Servicer set forth in the Indenture.
ARTICLE III.
CONDITIONS PRECEDENT TO CLOSING
          Section 3.01. Closing Subject to Conditions Precedent. The Closing is
subject to the satisfaction at the time of the Closing of the following
conditions (any or all of which may be waived by the Agent in its sole
discretion):
               (a) Performance by the Seller and the Depositor. All the terms,
covenants, agreements and conditions of the Transaction Documents to be complied
with and performed by the Seller and the Depositor on or before the Effective
Date shall have been complied with and performed in all material respects.
               (b) Representations and Warranties. Each of the representations
and warranties of the Seller and the Depositor made in the Transaction Documents
shall be true and correct in all material respects as of the Effective Date
(except to the extent they expressly relate to an earlier or later time).
               (c) Officer’s Certificate. The Agent and the Indenture Trustee
shall have received in form and substance reasonably satisfactory to the Agent
and its counsel an Officer’s Certificate from the Seller and the Depositor,
dated the Effective Date, each certifying to the satisfaction of the conditions
set forth in the preceding paragraphs (a) and (b).
               (d) Opinions of Counsel to the Seller, the Depositor and the
Servicer. Counsel to the Seller, the Depositor and the Servicer shall have
delivered to the Agent and the Indenture Trustee favorable opinions and reliance
letters as to matters described in Section 4.01 of the Note Purchase Agreement,
dated as of the date of the Effective Date and reasonably satisfactory in form
and substance to the Agent and its counsel.
               (e) Filings and Recordations. As of the date of the Effective
Date, the Agent and the Indenture Trustee shall have received evidence
reasonably satisfactory to the Agent of (i) the completion of all recordings,
registrations and filings as may be necessary or, in the reasonable opinion of
the Agent, desirable to perfect or evidence the assignment by the Seller to the
Depositor of the Seller’s ownership interest in the Aggregate Receivables and
the proceeds thereof and the assignment by the Depositor to the Issuer of the
Depositor’s ownership interest in the Aggregate Receivables and the proceeds
thereof and (ii) the completion of all recordings, registrations, and filings as
may be necessary or, in the reasonable opinion of the Agent, desirable to
perfect or evidence the Grant of a first priority perfected security interest in
the Issuer’s ownership

6



--------------------------------------------------------------------------------



 



interest in the Trust Estate, in favor of the Indenture Trustee, subject to no
Liens prior to the Lien created by the Indenture.
               (f) Documents. The Agent and the Indenture Trustee shall have
received a duly executed counterpart of this Agreement (in a form acceptable to
the Agent), each of the other Transaction Documents and each and every document
or certification delivered by the Seller and the Depositor in connection with
this Agreement or any other Transaction Document, and each such document shall
be in full force and effect.
               (g) Actions or Proceedings. No action, suit, proceeding or
investigation by or before any Governmental Authority shall have been instituted
to restrain or prohibit the consummation of, or to invalidate, any of the
transactions contemplated by the Transaction Documents and the documents related
thereto in any material respect.
               (h) Approvals and Consents. All Governmental Actions of all
Governmental Authorities required to consummate the transactions contemplated by
the Transaction Documents and the documents related thereto shall have been
obtained or made.
               (i) Fees and Expenses. The fees and expenses payable by the
Seller pursuant to Section 9.02 hereof and any other Transaction Document shall
have been paid.
               (j) Other Documents. The Seller and the Depositor shall have
furnished to the Agent, each Purchaser and the Indenture Trustee such other
opinions, information, certificates and documents as the Agent may reasonably
request.
               (k) Verification Agent. The Seller shall have engaged the
Verification Agent pursuant to the Verification Agent Letter.
          If any condition specified in this Section 3.01 shall not have been
fulfilled when and as required to be fulfilled, this Agreement may be terminated
by the Issuer by notice to the Depositor and by the Depositor by notice to the
Seller at any time at or prior to the Closing Date, and the Issuer or Depositor,
as applicable, shall incur no liability as a result of such termination.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
          Section 4.01. Representations and Warranties. The Issuer hereby makes
the following representations and warranties on which the Seller and the
Depositor are relying in executing this Agreement and selling the Aggregate
Receivables:
               (a) Organization. The Issuer is a statutory trust duly formed and
validly existing in good standing under the laws of the State of Delaware and is
duly

7



--------------------------------------------------------------------------------



 



qualified to do business and is in good standing in each jurisdiction in which
such qualification is necessary.
               (b) Power and Authority. The Issuer has all requisite trust power
and authority and has all material governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being conducted and to execute and deliver and perform its obligations under
this Agreement.
               (c) Authorization of Transaction. All appropriate and necessary
action has been taken by the Issuer to authorize the execution and delivery of
this Agreement and all other Transaction Documents to which it is a party, and
to authorize the performance and observance of the terms hereof and thereof.
               (d) Agreement Binding. This Agreement and each of the other
Transaction Documents to which the Issuer is a party constitute the legal, valid
and binding obligation of the Issuer enforceable in accordance with their terms
except as may be limited by laws governing insolvency or creditors’ rights or by
rules of equity. The execution, delivery and performance by the Issuer of this
Agreement and the other Transaction Documents to which the Issuer is a party
will not violate any provision of law, regulation, order or other governmental
directive, or conflict with, constitute a default under, or result in the breach
of any provision of any material agreement, ordinance, decree, bond, indenture,
order or judgment to which the Issuer is a party or by which it or its
properties is or are bound.
               (e) Consents. All licenses, consents and approvals required from
and all registrations and filings required to be made by the Issuer with any
governmental or other public body or authority for the making and performance by
the Issuer of this Agreement and the other Transaction Documents to which it is
a party have been obtained and are in effect.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF THE DEPOSITOR
          Section 5.01. Representations and Warranties. The Depositor hereby
makes the following representations and warranties on which the Issuer and the
Seller are relying in executing this Agreement. The representations are made as
of the execution and delivery of this Agreement, and as of each date of
conveyance of any Additional Receivables. Such representations and warranties
shall survive the sale and/or contribution of any Aggregate Receivables to the
Depositor and are as follows:
               (a) Organization. The Depositor is a corporation duly formed and
validly existing in good standing under the laws of the State of Delaware and is
duly qualified to do business and is in good standing in each jurisdiction in
which such qualification is necessary, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect with respect to the Depositor.

8



--------------------------------------------------------------------------------



 



               (b) Power and Authority. The Depositor has all requisite power
and authority and has all material governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being conducted and to execute and deliver and perform its obligations under
this Agreement and any other Transaction Document to which it is a party and,
except to the extent not necessary in order to execute and deliver and perform
its obligations under this Agreement and any other Transaction Document to which
it is a party, to own its assets and carry on its business as now being
conducted.
               (c) Authorization of Transaction. All appropriate and necessary
action has been taken by the Depositor to authorize the execution and delivery
of this Agreement and all other Transaction Documents to which it is a party,
and to authorize the performance and observance of the terms hereof and thereof.
               (d) Agreement Binding. This Agreement and each of the other
Transaction Documents to which the Depositor is a party constitute the legal,
valid and binding obligation of the Depositor, enforceable in accordance with
their terms except as may be limited by laws governing insolvency or creditors’
rights or by rules of equity. The execution, delivery and performance by the
Depositor of this Agreement and the other Transaction Documents to which the
Depositor is a party will not violate any provision of law, regulation, order or
other governmental directive, or conflict with, constitute a default under, or
result in the breach of any provision of any material agreement, ordinance,
decree, bond, indenture, order or judgment to which the Depositor is a party or
by which it or its properties is or are bound.
               (e) Compliance with Law. The Depositor is conducting its business
and operations in compliance with all applicable laws, regulations, ordinances
and directives of governmental authorities, except where the failure to comply
would not reasonably be expected to have a Material Adverse Effect with respect
to the Depositor. The Depositor has filed all tax returns required to be filed
and has paid all taxes in respect of the ownership of its assets or the conduct
of its operations prior to the date after which penalties attach for failure to
pay, except to the extent that the payment or amount of such taxes is being
contested in good faith by it in appropriate proceedings and adequate reserves
have been provided for the payment thereof.
               (f) Consents. All licenses, consents and approvals required from
and all registrations and filings required to be made by the Depositor with any
governmental or other public body or authority for the making and performance by
the Depositor of this Agreement and the other Transaction Documents to which it
is a party have been obtained and are in effect.
               (g) Litigation. There is no action, suit or proceeding at law or
in equity by or before any court, governmental agency or authority or arbitral
tribunal now pending or, to the knowledge of the Depositor, threatened against
or affecting it which have a reasonable possibility of being determined
adversely in a manner or amount that would have a Material Adverse Effect with
respect to the Depositor.

9



--------------------------------------------------------------------------------



 



               (h) Other Obligations. The Depositor is not in default in the
performance, observance or fulfillment of any obligation, covenant or condition
in any agreement or instrument to which it is a party or by which it is bound
the result of which should reasonably be expected to have a Material Adverse
Effect with respect to the Depositor.
               (i) 1940 Act. The Depositor is not an “investment company” or a
company “controlled” by an investment company within the meaning of the 1940
Act.
               (j) Solvency. The Depositor, both prior to and after giving
effect to each sale and/or contribution of Aggregate Receivables on the Initial
Funding Date or on any Funding Date thereafter (i) is not, and will not be,
“insolvent” (as such term is defined in § 101(32)(A) of the Bankruptcy Code),
(ii) is, and will be, able to pay its debts as they become due, and (iii) does
not have unreasonably small capital for the transaction contemplated in the
Transaction Documents.
               (k) Full Disclosure. No document, certificate or report furnished
by or on behalf of the Depositor, in writing, pursuant to this Agreement, any
other Transaction Document or in connection with the transactions contemplated
hereby or thereby contains or will contain when furnished any untrue statement
of a material fact. There are no facts relating to and known by the Depositor,
which when taken as a whole, materially adversely affect the financial condition
or assets or business of the Depositor, or which should reasonably be expected
to impair the ability of the Depositor to perform its obligations under this
Agreement or any other Transaction Document, which have not been disclosed
herein or in the certificates and other documents furnished by or on behalf of
the Depositor pursuant hereto or thereto. All books, records and documents
delivered in connection with the Transaction Documents are and will be true,
correct and complete.
               (l) ERISA. All Plans maintained by the Depositor or any of its
Affiliates are in substantial compliance with all applicable laws (including
ERISA).
               (m) Fair Consideration. The Seller is receiving fair
consideration and reasonably equivalent value in exchange for the sale and/or
contribution of the Aggregate Receivables under this Agreement.
               (n) Bulk Transfers. No sale, contribution, transfer, assignment
or conveyance of Aggregate Receivables by the Depositor to the Issuer
contemplated by this Agreement will be subject to the bulk transfer or any
similar statutory provisions in effect in any applicable jurisdiction.
               (o) Name. The legal name of the Depositor is as set forth in this
Agreement and the Depositor does not have any trade names, fictitious names,
assumed names or “doing business” names.
               (p) Organizational Information. The Depositor’s Federal Tax ID
Number is as follows: 20-0390492. The Depositor’s entity identification number,
if different from the Depositor’s Federal Tax ID Number and if applicable, is as
follows: 3707915.

10



--------------------------------------------------------------------------------



 



               (q) Chief Executive Office. On the date of this Agreement,
Depositor’s chief executive office and principal place of business is located at
3 Ada, Irvine, California 92618.
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF THE SELLER
          Section 6.01. Representations and Warranties. The Seller hereby makes
the following representations and warranties on which the Depositor and the
Issuer are relying in accepting the Aggregate Receivables and executing this
Agreement. The representations are made as of the execution and delivery of this
Agreement, and as of each date of conveyance of any Additional Receivables. Such
representations and warranties shall survive the sale and/or contribution of any
Aggregate Receivables to the Depositor and are as follows:
               (a) Organization. The Seller is a corporation duly formed and
validly existing in good standing under the laws of the state of California and
is duly qualified to do business and is in good standing in each jurisdiction in
which such qualification is necessary, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect with respect to the Seller.
               (b) Power and Authority. The Seller has all requisite corporate
power and authority and has all material governmental licenses, authorizations,
consents and approvals necessary to execute and deliver and perform its
obligations under this Agreement and any other Transaction Document to which it
is a party and, except to the extent not necessary in order to execute and
deliver and perform its obligations under this Agreement and any other
Transaction Document to which it is a party, to own its assets and carry on its
business as now being conducted.
               (c) Authorization of Transaction. All appropriate and necessary
action has been taken by the Seller to authorize the execution and delivery of
this Agreement and all other Transaction Documents to which it is a party, and
to authorize the performance and observance of the terms hereof and thereof.
               (d) Agreement Binding. This Agreement and each of the other
Transaction Documents to which the Seller is a party constitute the legal, valid
and binding obligation of the Seller enforceable in accordance with their terms
except as may be limited by laws governing insolvency or creditors’ rights or by
rules of equity. The execution, delivery and performance by the Seller of this
Agreement and the other Transaction Documents to which the Seller is a party
will not violate any provision of law, regulation, order or other governmental
directive, or conflict with, constitute a default under, or result in the breach
of any provision of any agreement, ordinance, decree, bond, indenture, order or
judgment to which the Seller is a party or by which it or its properties is or
are bound.

11



--------------------------------------------------------------------------------



 



               (e) Compliance with Law. The Seller is conducting its business
and operations in compliance with all applicable laws, regulations, ordinances
and directives of governmental authorities, except where the failure to comply
would not reasonably be expected to have a Material Adverse Effect with respect
to Seller. The Seller has filed all tax returns required to be filed and has
paid all taxes in respect of the ownership of its assets or the conduct of its
operations prior to the date after which penalties attach for failure to pay,
except to the extent that the payment or amount of such taxes is being contested
in good faith by it in appropriate proceedings and adequate reserves have been
provided for the payment thereof.
               (f) Consents. All licenses, consents and approvals required from
and all registrations and filings required to be made by the Seller with any
governmental or other public body or authority for the making and performance by
the Seller of this Agreement and the other Transaction Documents to which it is
a party have been obtained and are in effect.
               (g) Litigation. There is no action, suit or proceeding at law or
in equity by or before any court, governmental agency or authority or arbitral
tribunal now pending or, to the knowledge of the Seller, threatened against or
affecting it which have a reasonable possibility of being determined adversely
in a manner or amount that would reasonably be expected to have a Material
Adverse Effect with respect to Seller.
               (h) Other Obligations. The Seller is not in default in the
performance, observance or fulfillment of any obligation, covenant or condition
in any agreement or instrument to which it is a party or by which it is bound
the result of which should reasonably be expected to have a Material Adverse
Effect with respect to Seller.
               (i) 1940 Act. The Seller is not an “investment company” or a
company “controlled” by an investment company within the meaning of the 1940
Act.
               (j) Solvency. The Seller, both prior to and after giving effect
to each sale and/or contribution of Aggregate Receivables on the Initial Funding
Date or on any Funding Date thereafter (i) is not, and will not be, “insolvent”
(as such term is defined in § 101(32)(A) of the Bankruptcy Code), (ii) is, and
will be, able to pay its debts as they become due, and (iii) does not have
unreasonably small capital for the business in which it is engaged or for any
business or transaction in which it is about to engage.
               (k) Full Disclosure. No document, certificate or report furnished
by or on behalf of the Seller or the Servicer, in writing, pursuant to this
Agreement, any other Transaction Document or in connection with the transactions
contemplated hereby or thereby contains or will contain when furnished any
untrue statement of a material fact. There are no facts relating to and known by
the Seller, which when taken as a whole, materially adversely affect the
financial condition or assets or business of the Seller or the Servicer, or
which should reasonably be expected to impair the ability of the Seller or the
Servicer to perform its obligations under this Agreement or any other
Transaction Document or Pooling and Servicing Agreement, which have not been
disclosed herein or in the certificates and other documents furnished by or on
behalf of

12



--------------------------------------------------------------------------------



 



the Seller or the Servicer pursuant hereto or thereto. All books, records and
documents delivered in connection with the Transaction Documents are and will be
true, correct and complete.
               (l) ERISA. All Plans maintained by the Seller or any of its
Affiliates are in substantial compliance with all applicable laws (including
ERISA).
               (m) Fair Consideration. The Seller is receiving fair
consideration and reasonably equivalent value in exchange for the sale and/or
contribution of the Aggregate Receivables to the Depositor under this Agreement.
               (n) Bulk Transfers. No sale, contribution, transfer, assignment
or conveyance of Aggregate Receivables by the Seller to the Depositor
contemplated by this Agreement will be subject to the bulk transfer or any
similar statutory provisions in effect in any applicable jurisdiction.
               (o) Name. The legal name of the Seller is as set forth in this
Agreement and the Seller does not have any trade names, fictitious names,
assumed names or “doing business” names.
               (p) Organizational Information. The Seller’s Federal Tax ID
Number is as follows: 33-536622. The Seller’s entity identification number, if
different from the Seller ‘s Federal Tax ID Number and if applicable, is as
follows: 1846488.
               (q) Chief Executive Office. On the date of this Agreement,
Seller’s chief executive office and principal place of business is located at 3
Ada, Irvine, California 92618.
               (r) Repayment of Receivables. The Seller has no reason to believe
that at the time of the sale and/or contribution of any Receivables to the
Depositor pursuant hereto, such Receivables will not be paid in full.
               (s) Reimbursement Amounts. The Seller has not waived or forgiven
any obligation of a Mortgagor to repay any Advance or Servicing Advance.
               (t) Aggregate Receivables.

  (i)   Each Initial Receivable and Additional Receivable is payable in United
States dollars and has been created pursuant to and in accordance with the terms
of the related Pooling and Servicing Agreement, in accordance with the Seller’s
customary procedures with respect to the applicable Securitization Trust and in
the ordinary course of business of the Seller.     (ii)   The sale and/or
contribution to the Depositor and the Issuer of the rights to reimbursement for
the Advances and

13



--------------------------------------------------------------------------------



 



      Servicing Advances under each Securitization Trust, and the assignment and
Grant thereof to the Indenture Trustee, does not violate the terms of the
related Pooling and Servicing Agreement or any other document or agreements to
which the Seller is a party or to which its assets or properties are subject.  
  (iii)   No Receivable has been sold, transferred, assigned or pledged by the
Seller to any Person other than the Depositor. Immediately prior to the transfer
and assignment herein contemplated, the Seller was the sole owner with respect
to each such Receivable, and had the right to transfer and sell such Receivable,
free and clear of all Liens and rights of others; immediately upon the transfer
and assignment thereof, the Issuer shall own all of such interest in and to such
Receivable, free and clear of all Liens and rights of others (other than the
Lien created by the Indenture).     (iv)   As of the date of conveyance thereof,
the Seller has not taken any action that, or failed to take any action the
omission of which, would materially impair the rights of the Depositor, the
Issuer, the Indenture Trustee (or any Secured Party) with respect to any such
Receivable.     (v)   As of the date of conveyance thereof, no such Receivable
has been identified by the Seller or reported to the Seller as having resulted
from fraud perpetrated by any Person with respect to such Receivable.     (vi)  
All filings (including UCC filings) necessary in any jurisdiction to perfect the
transfers and assignments herein contemplated, and solely in the event the
transfer contemplated hereby were to be recharacterized as a pledge rather than
an absolute sale, to perfect the Depositor’s security interest in the Aggregate
Receivables that is prior to any other interest held or to be held by any other
Person (except the Indenture Trustee on behalf of the Secured Parties) have been
made.     (vii)   No Receivable is secured by “real property” or “fixtures” or
evidenced by an “instrument” as such quoted terms are used for purposes of
creating and perfecting a security interest under the Relevant UCC.     (viii)  
Each such Receivable is the legal, valid and binding obligation of the related
Securitization Trust and is

14



--------------------------------------------------------------------------------



 



      enforceable in accordance with its terms. There is no valid and
enforceable offset, defense or counterclaim to the obligation of the related
Securitization Trust to make payment of any such Receivable.     (ix)   Each
such Receivable is entitled to be paid, has not been repaid in whole or been
compromised, adjusted (except by partial payment), extended, satisfied,
subordinated, rescinded, amended or modified, and is not subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set-off,
counterclaim, defense, amendment or modification by the Seller.     (x)   As of
the date of conveyance thereof, such Receivables do not include amounts payable
as a result of accounting or other errors, or the failure to deposit funds or
the misapplication of funds by the Servicer.     (xi)   As of the date of
conveyance thereof, no such Receivable has been identified by the Seller as a
Nonrecoverable Advance (as defined in the Pooling and Servicing Agreements) for
which reimbursement has not been sought from the Securitization Trust in
accordance with the related Pooling and Servicing Agreement.     (xii)   The
Initial Receivables represent all of the rights to be reimbursed for all
Advances and/or Servicing Advances with respect to the Securitization Trusts as
of the Initial Funding Date. The Seller has not sold, assigned, transferred or
conveyed, without the Agent’s consent, any Advance or Servicing Advance with
respect to the Securitization Trusts to any Person other than the Depositor. The
Additional Receivables conveyed on any Funding Date constitute all of the
Advances and/or Servicing Advances with respect to the Securitization Trusts not
previously sold and contributed to the Depositor hereunder, except for
Receivables repurchased by the Seller pursuant to Section 6.02.     (xiii)   If
such Advance or Servicing Advance becomes a Nonrecoverable Advance after the
related Transfer Date, the related Pooling and Servicing Agreement provides for
the reimbursement of such Advance or Servicing Advance from the general
collections of the Securitization Trust prior to any payments to related
Securitization Trust certificateholders.

15



--------------------------------------------------------------------------------



 



  (xiv)   Each Pooling and Servicing Agreement is in full force and effect and,
other than as set forth in Schedule II, has not been amended or modified, and no
party thereto, to the knowledge of the Seller, is in default thereunder.    
(xv)   As of the date of conveyance thereof, no Receivable is an obligation of a
Securitization Trust for which a Securitization Termination Event has occurred
and is continuing.     (xvi)   The principal amount of any Additional Receivable
relating to a Servicing Advance or Loan-Level Advance, when added to the
aggregate outstanding principal amount of all Receivables relating to Servicing
Advances and Loan-Level Advances under the related Securitization Trust, does
not cause the weighted average months outstanding with respect to all such
Receivables to exceed 16 months.     (xvii)   The principal amount of any
Additional Receivable, when added to the aggregate outstanding principal amount
of all Receivables under the related Securitization Trust, does not cause the
aggregate outstanding principal amount of all such Receivables to exceed 15% of
the aggregate outstanding principal amount of all Receivables.     (xviii)   If
a Receivable relating to a Servicing Advance relates to a Mortgage Loan secured
by a second or more junior lien on the related mortgaged property, the
outstanding principal amount of that Receivable, when added to the aggregate
outstanding principal amount of all Receivables relating to Servicing Advances
that relate to Mortgage Loans secured by second or more junior lien on the
respective mortgaged properties, does not cause the aggregate principal amount
of all Receivables relating to Servicing Advances secured by second or more
junior liens on mortgaged properties to exceed 5% of the aggregate principal
amount of all Receivables relating to Servicing Advances.

          Section 6.02. Repurchase Upon Breach. The Issuer, the Depositor, the
Indenture Trustee or the Seller, as the case may be, shall inform the Issuer,
the Depositor or the Seller (as applicable), the Agent and the Indenture Trustee
promptly (but in no event later than two (2) Business Days following such
discovery), in writing, upon the discovery of any breach of the Seller’s or
Depositor’s representations and warranties hereunder. If any such representation
or warranty pertains to a Receivable (including the representations under
Sections 5.01(a)(iv) and 6.01(a)(iv)), unless such breach shall have been cured
within thirty (30) days after the earlier to occur of the discovery of such
breach by the Issuer, the Depositor or the Seller (as applicable) or receipt of
written notice of such breach by the Issuer, the Depositor, the Agent, the
Indenture Trustee or the Seller (as applicable) or waived by the Agent and the
Required Noteholders, the Seller or

16



--------------------------------------------------------------------------------



 



the Depositor, as applicable, shall repurchase such Receivable from the Issuer
at a price equal to the outstanding Receivable Balance of such Receivable as of
the date of repurchase (the “Repurchase Price”). The Seller or the Depositor, as
applicable, shall pay any Repurchase Price directly to the Indenture Trustee for
deposit into the Reimbursement Account.
ARTICLE VII.
INTENTION OF THE PARTIES; SECURITY INTEREST
          Section 7.01. Intention of the Parties. It is the intention of the
parties hereto that each transfer and assignment contemplated by this Agreement
shall constitute an absolute sale or contribution, or a combination thereof, of
the related Receivables from the Seller to the Depositor and from the Depositor
to the Issuer and that the related Receivables shall not be part of the Seller’s
or the Depositor’s estate or otherwise be considered property of the Seller or
the Depositor in the event of the bankruptcy, receivership, insolvency,
liquidation, conservatorship or similar proceeding relating to the Seller or the
Depositor or any of their property. Except as set forth below, it is not
intended that any amounts available for reimbursement of Receivables be deemed
to have been pledged by the Seller to the Depositor or by the Depositor to the
Issuer or the Indenture Trustee to secure a debt or other obligation of the
Seller or the Depositor. In the event that (A) the transfers of Receivables by
the Depositor or the Issuer are deemed by a court or applicable regulatory,
administrative or other governmental body contrary to the express intent of the
parties to constitute pledges rather than sales or contributions, or a
combination thereof, of the Receivables, or (B) if amounts available now or in
the future for reimbursement of any Receivables are held to be property of the
Seller or the Depositor or loans to the Seller or the Depositor, or (C) if for
any reason this Agreement is held or deemed to be a financing or some other
similar arrangement or agreement, then: (i) this Agreement is and shall be a
security agreement within the meaning of Articles 8 and 9 of the Relevant UCC;
(ii) the Issuer shall be treated as having a first priority, perfected security
interest in and to, and lien on, the Receivables transferred and assigned to the
Issuer hereunder; (iii) the agreement of the Seller and the Depositor hereunder
to sell, assign, convey and transfer the Receivables shall be a grant by the
Seller to the Depositor and by the Depositor to the Issuer of, and the Seller
does hereby grant to the Depositor and the Depositor does hereby grant to the
Issuer, a security interest in all of the Seller’s and Depositor’s property and
right (including the power to convey title thereto), title, and interest,
whether now owned or hereafter acquired, in and to the Aggregate Receivables,
together with (A) all amounts payable now or in the future by or with respect to
the Receivables and (B) any and all general intangibles consisting of, arising
from or relating to any of the foregoing, and all proceeds of the conversion,
voluntary or involuntary, of the foregoing into cash, instruments, securities or
other property, including without limitation all such amounts from time to time
held or invested in accounts maintained by or on behalf of the Seller, by or on
behalf of the Securitization Trusts or by the Depositor, whether in the form of
cash, instruments, securities or other property (the “Receivables Related
Collateral”). The possession by the Issuer or its agent of notes and such other
goods, money, documents or such other items of property as constitute
instruments, money, negotiable documents or chattel paper, in each case,

17



--------------------------------------------------------------------------------



 



which constitute any of the items described in the foregoing sentence, or
proceeds thereof, shall be “possession by the secured party,” or possession by a
purchaser or a person designated by such secured party, for purposes of
perfecting the security interest pursuant to the Relevant UCC of any applicable
jurisdiction; and notifications to persons holding such property, and
acknowledgments, receipts or confirmations from persons holding such property,
shall be notifications to, or acknowledgments, receipts or confirmations from,
financial intermediaries, bailees or agents (as applicable) of any such holder
for the purpose of perfecting such security interest under applicable law.
          Section 7.02. Security Interest.
          (a) The Seller shall, to the extent consistent with this Agreement,
take such actions as may be necessary to ensure that, if this Agreement were
deemed to create a security interest in (i) any of the Aggregate Receivables,
(ii) the amounts reimbursable now or in the future by or with respect to the
Securitization Trusts in respect of any of the Aggregate Receivables or
(iii) the other property described above, such security interest would be a
perfected security interest of first priority under applicable law and will be
maintained as such throughout the term of this Agreement. The Seller shall
execute such documents and instruments as the Depositor may reasonably request
from time to time in order to effectuate the foregoing and shall return to the
Depositor the executed copy of such documents and instruments. Without limiting
the generality of the foregoing, the Depositor shall forward for filing, or
shall cause to be forwarded for filing, at the expense of the Seller, all
filings necessary to maintain the effectiveness of any original filings
necessary under the Relevant UCC to perfect the Depositor’s security interest
described above, including without limitation (x) UCC continuation statements,
and (y) such other statements as may be occasioned by (1) any change of name of
the Seller or the Depositor (such preparation and filing shall be at the expense
of the Depositor, if occasioned by a change in such party’s name) or (2) any
change of location of the jurisdiction of organization of the Seller.
          (b) The Depositor shall, to the extent consistent with this Agreement,
take such actions as may be necessary to ensure that, if this Agreement were
deemed to create a security interest in (i) any of the Aggregate Receivables,
(ii) the amounts reimbursable now or in the future by or with respect to the
Securitization Trusts in respect of any of the Aggregate Receivables or
(iii) the other property described above, such security interest would be a
perfected security interest of first priority under applicable law and will be
maintained as such throughout the term of this Agreement. At the Issuer’s
direction, the Depositor shall execute such documents and instruments as the
Issuer may reasonably request from time to time in order to effectuate the
foregoing and shall return to the Issuer the executed copy of such documents and
instruments. Without limiting the generality of the foregoing, the Issuer shall
forward for filing, or shall cause to be forwarded for filing, at the expense of
the Depositor, all filings necessary to maintain the effectiveness of any
original filings necessary under the Relevant UCC to perfect the Issuer’s
security interest described above, including without limitation (x) UCC
continuation statements and (y) such other statements as may be occasioned by
(1) any change of name of the Depositor or the Issuer (such preparation and
filing shall be at

18



--------------------------------------------------------------------------------



 



the expense of the Issuer, if occasioned by a change in such party’s name) or
(2) any change in the jurisdiction of organization of the Depositor.
ARTICLE VIII.
COVENANTS OF THE SELLER
          Section 8.01. Information. The Seller shall furnish to the Depositor,
the Issuer, the Indenture Trustee, the Agent and the Secured Parties:
          (a) such information (including financial information), documents,
records or reports with respect to the Aggregate Receivables, the Securitization
Trusts, the Seller, the Servicer as the Issuer, the Depositor, the Indenture
Trustee, the Agent, the Note Purchasers or the Secured Parties may from time to
time reasonably request;
          (b) prompt notice of any Event of Default, Securitization Termination
Event, Funding Termination Event or Funding Interruption Event under the
Indenture, or any event known to the Seller which, with the passage of time or
the giving of notice or both, would become an Event of Default a Securitization
Termination Event, a Funding Termination Event or a Funding Interruption Event
as applicable, under the Indenture;
          (c) prompt written notice of a change in name, or address of the
jurisdiction of organization of the Seller, the Depositor or the Issuer;
          (d) prompt notice of the occurrence of any event of default by the
Servicer under any Pooling and Servicing Agreement without regard to whether
such event of default has been cured;
          (e) the information and reports required pursuant to Section 6.02 of
the Indenture;
          (f) prompt notice of any “Conversion Event” (as such term or term of
substantially similar import is defined in the applicable Pooling and Servicing
Agreement);
          (g) a Schedule I Report and Schedule II Report, in the form of
Exhibits D and E, respectively, attached hereto, monthly to the Agent;
          (h) promptly, and in any event within 5 days after the occurrence
thereof, written notice of (i) any legal action brought in any jurisdiction
against the Seller in which the plaintiff is seeking a judgment for the payment
of money in excess of $15,000,000.00 or any legal action brought in any
jurisdiction against the Depositor or the Issuer, (ii) any final judgment or
judgments held against the Seller for the payment of money in excess of
$15,000,000.00 in the aggregate or any final judgment for the payment of money
against the Depositor or the Issuer, (iii) any other events that could
reasonably be likely to have a Material Adverse Effect with respect to the
Seller, the Depositor or the Issuer (iv) any claim for liability brought in any
jurisdiction against the

19



--------------------------------------------------------------------------------



 



Seller, the Depositor or the Issuer relating to ERISA, or any contribution
failure with respect to any “defined benefit plan” (as defined in ERISA)
sufficient to give rise to a lien under Section 302(f) of ERISA, and (v) the
creation or assertion of any Lien on the Aggregate Receivables; and
          (i) as soon as is available, and in any event within ninety (90) days
after the end of each fiscal year of H&R Block Inc., a consolidated balance
sheet of H&R Block Inc. and its consolidated subsidiaries as of the end of such
fiscal year and a statement of income and retained earnings of H&R Block Inc.
for such fiscal year, all reported in accordance with GAAP by independent public
accountants of nationally recognized standing, (ii) within forty-five (45) days
after the end of the first, second and third quarterly accounting periods in
each fiscal year of H&R Block Inc., a balance sheet of H&R Block Inc. as of the
end of such fiscal quarter and a statement of income and retained earnings of
H&R Block Inc. for the period commencing at the end of the previous fiscal year
and ending as of the end of such quarter, certified by the chief financial
officer of H&R Block Inc., (iii) promptly after the filing thereof, copies of
all registration statements (other than exhibits thereto and any registration
statements on Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and
8-K (or their equivalents) filed by H&R Block Inc. with the Securities and
Exchange Commission; provided, that as long as H&R Block Inc. is required or
permitted to file reports under the Securities Exchange Act of 1934, as amended,
a copy of its report on Form 10-K shall satisfy the requirements of clause
(i) above and a copy of its report on Form 10-Q shall satisfy the requirements
of clause (ii) above, and information required to be delivered pursuant to
clauses (i) or (ii) above shall be deemed to have been delivered on the date on
which the Seller provides notice to the Agent and the Note Purchasers that such
information has been posted on H&R Block Inc.’s website on the Internet at
www.hrblock.com or at another website identified in such notices and accessible
to the Agent and each Note Purchaser without charge.
          Section 8.02. Acknowledgment. The Seller shall seek acknowledgment
from the Securitization Trustee that the Seller intends to enter into an
“Advance Facility” (as such term is defined in each Pooling and Servicing
Agreement), whereby the Seller will sell and assign the Receivables to the
Depositor, following which the Depositor will sell to the Issuer, who will
pledge and assign such Receivables to the Indenture Trustee, acting on behalf of
the Noteholders, as an “Advance Financing Person” (as such term or term of
substantially similar import is defined in each Pooling and Servicing
Agreement), and that the Transaction Documents shall constitute such “Advance
Facility”.
          Section 8.03. Access to Information. The Seller shall, at any time and
from time to time during regular business hours, or at such other reasonable
times upon reasonable notice to the Seller, permit the Depositor, the Issuer,
the Indenture Trustee, the Agent, the Note Purchasers or the Secured Parties, or
their agents or representatives, at the Seller’s expense (not to exceed $25,000
in any calendar year with regard to any parties for any calendar year);
provided, that no such limit shall apply after an Event of Default or a Funding
Termination Event, but only so long as that does not unreasonably interfere with
the Seller’s conduct of its business:

20



--------------------------------------------------------------------------------



 



          (a) to examine all books, records and documents (including computer
tapes and disks) in the possession or under the control of the Seller relating
to the Aggregate Receivables or the Transaction Documents as may be requested;
          (b) to visit the offices and property of the Seller for the purpose of
examining such materials described in clause (a) above; and
          (c) to conduct verification procedures alongside the Verification
Agent, including access to the appropriate servicing personnel of the Seller.
          Section 8.04. Ownership and Security Interests; Further Assurances.
The Seller will take all action necessary to maintain the Indenture Trustee’s
security interest in the Receivables and the other items pledged to the
Indenture Trustee pursuant to the Indenture.
          The Seller agrees to take any and all acts and to execute any and all
further instruments reasonably necessary or requested by the Depositor, the
Issuer, the Indenture Trustee, the Agent, the Note Purchasers or the Secured
Parties to more fully effect the purposes of this Agreement.
          Section 8.05. Covenants. The Seller shall duly observe and perform
each of its covenants set forth in each of the Transaction Documents to which it
is a party. The Seller shall duly observe and perform all of the covenants and
obligations of the Seller and the Servicer set forth in the Indenture as if the
Seller was a party thereto. The Seller in its capacity as Servicer shall duly
observe and perform each of its covenants set forth in each Pooling and
Servicing Agreement. The Seller shall, promptly upon making its determination
that an Advance or Servicing Advance is a Nonrecoverable Advance, seek
reimbursement for that advance in accordance with the related Pooling and
Servicing Agreement.
          The Seller hereby covenants that except for the sales and
contributions hereunder, the Seller will not sell, pledge, assign or transfer to
any other Person, or grant, create, incur, assume or suffer to exist any lien
on, any Receivable, or any interest therein; and the Seller will defend the
right, title and interest of the Issuer, as assignee of the Depositor, in, to
and under the Receivables, against all claims of third parties claiming through
or under the Seller.
          Section 8.06. Amendments. The Seller shall not make, or permit any
Person to make, any amendment, modification or change to, or provide any waiver
under any Transaction Document to which the Seller is a party without the prior
written consent of the Agent and, except as described in Section 8.01 of the
Indenture, Noteholders with an aggregate Note Principal Balance of not less than
66 2/3% of the aggregate Note Principal Balance of the Outstanding Notes (the
“Required Noteholders”).
          Section 8.07. Assignment of Rights. Either (i) while an Event of
Default has occurred and is continuing or (ii) in the absence of an Event of
Default but only for the limited purpose of effecting buybacks for defective
receivables, the Seller and the Issuer hereby constitute and irrevocably appoint
the Indenture Trustee, with full power of

21



--------------------------------------------------------------------------------



 



substitution and revocation, as the Receivable Seller’s and the Issuer’s true
and lawful agent and attorney-in-fact, with the power to the full extent
permitted by law, to exercise with respect to the Receivables conveyed under
this Receivables Purchase Agreement, all the rights, powers and remedies of an
owner. The power of attorney granted pursuant to this Receivables Purchase
Agreement and all authority hereby conferred are granted and conferred solely to
protect the Secured Parties’ respective interests in the Receivables and shall
not impose any duty upon the Indenture Trustee to exercise any power. The Seller
and the Issuer shall execute any documentation, including, without limitation,
any powers of attorney and/or irrevocable proxies, requested by the Indenture
Trustee to effectuate such assignment. The foregoing grant and assignment are
powers coupled with an interest and are irrevocable.
ARTICLE IX.
ADDITIONAL COVENANTS
          Section 9.01. Legal Conditions to Closing. The parties hereto will
take all reasonable action necessary to obtain (and will cooperate with one
another in taking such action to obtain) any consent, authorization, permit,
license, franchise, order or approval of, or any exemption by, any Governmental
Authority or any other Person, required to be obtained or made by it in
connection with any of the transactions contemplated by this Agreement.
          Section 9.02. Expenses.
          (a) The Seller covenants that, whether or not the Closing takes place,
except as otherwise expressly provided herein, all reasonable costs and expenses
incurred by the Agent, the Indenture Trustee or any Note Purchaser in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the Seller.
          (b) Except as otherwise expressly set forth in the Indenture, the
Seller covenants to pay as and when billed by the Depositor, the Issuer, the
Indenture Trustee or the Agent or any Secured Party all of the reasonable
out-of-pocket costs and expenses incurred in connection with the consummation
and administration of the transactions contemplated hereby and in the other
Transaction Documents and the enforcement of their respective rights and
remedies hereunder and thereunder, including, without limitation, all reasonable
fees, disbursements and expenses of counsel to the Depositor, the Issuer, the
Agent, the Indenture Trustee and the Secured Parties.
          Section 9.03. Mutual Obligations. On and after the Closing, each party
hereto will do, execute and perform all such other acts, deeds and documents as
one or more other parties may from time to time reasonably require in order to
carry out the intent of this Agreement.
          Section 9.04. Reserved.
          Section 9.05. Servicing Standards. At all times, the Servicer shall,
unless otherwise consented to by the Agent acting with consent of the Majority
Noteholders:

22



--------------------------------------------------------------------------------



 



          (i) continue to make Advances and Servicing Advances and seek
reimbursement, including reimbursement of Advances and Servicing Advances deemed
Nonrecoverable Advances by the Servicer, in accordance with the related Pooling
and Servicing Agreement;
          (ii) apply the Advance Reimbursement Amount on a First In First Out
(“FIFO”) basis;
          (iii) identify on its systems the Issuers as the owner of each Advance
and Servicing Advance and that such Advance and Servicing Advance have been
granted to the Indenture Trustee;
          (iv) maintain systems and operating procedures necessary to comply
with all the terms of the Transaction Documents;
          (v) cooperate with the Verification Agent in its duties set forth in
the Transaction Documents;
          (vi) make all Advances within the period required under the related
Pooling and Servicing Agreement, unless the same is the result of inadvertence
and is corrected on or prior to the related Distribution Date for the applicable
Securitization Trust; and
          (vii) for all Servicing Advances, Pool Level Advances and Loan-Level
Advances, deposit the Advance Reimbursement Amount into the Collection Account
of the related Securitization Trust and not withdraw any Advance Reimbursement
Amount from such Collection Account except for immediate deposit into the
Reimbursement Account, which such deposit shall occur on a daily basis not later
than the second Business Day following receipt thereof.
          Section 9.06. Transfer of Servicing. The Seller covenants that it
shall not transfer its rights as Servicer under the Pooling and Servicing
Agreement for any Securitization Trust or cause its rights as Servicer under any
such Pooling and Servicing Agreement to be terminated; provided, however, that
the Seller may transfer its rights as Servicer under the Pooling and Servicing
Agreement for any Securitization Trust or cause its rights as Servicer under any
such Pooling and Servicing Agreement to be terminated in the event that upon the
occurrence of such transfer or termination the Issuer shall redeem the Notes in
accordance with Section 2.16 of the Indenture or the successor servicer under
such Pooling and Servicing Agreement shall cause all Receivables under such
Pooling and Servicing Agreement to be paid in full on or before the applicable
date of transfer. In the event the Seller shall cause its rights as Servicer
under any such Pooling and Servicing Agreement to be transferred or terminated,
(x) the Issuer shall have the option to redeem the Notes, without penalty or
premium, in accordance with Section 2.16 of the Indenture, and (y) with respect
to the covenant set forth above, the Seller shall be fully liable for
obligations of the Issuer under the Notes. To evidence its obligations under
this Section 9.06, the Seller shall provide a full recourse guaranty to the
Noteholders, secured by a pledge of all of the Seller’s rights (but none of its
obligations)

23



--------------------------------------------------------------------------------



 



as Servicer under each of the Pooling and Servicing Agreements; provided,
however, that such pledge shall be given only to the extent that such servicing
rights can be so pledged pursuant to the applicable Pooling and Servicing
Agreements without causing the Seller to be in default thereunder. If the Issuer
shall redeem the Notes pursuant to this Section 9.06, the Seller shall, on the
fourth Business Day prior to the applicable Redemption Date, deposit the Note
Redemption Amount into the Note Payment Account.
          Section 9.07. Bankruptcy. The Seller shall not take any action in any
capacity to file any bankruptcy, reorganization or insolvency proceedings
against the Depositor or the Issuer, or cause the Depositor or the Issuer to
commence any reorganization, bankruptcy or insolvency proceedings under any
applicable state or federal law, including without limitation any readjustment
of debt, or marshaling of assets or liabilities or similar proceedings. The
Depositor shall not take any action in any capacity to file any bankruptcy,
reorganization or insolvency proceedings against the Issuer, or cause the Issuer
to commence any reorganization, bankruptcy or insolvency proceedings under any
applicable state or federal law, including without limitation any readjustment
of debt, or marshaling of assets or liabilities or similar proceedings. The
Seller and the Depositor are not transferring and will not transfer any of the
Receivables with intent to hinder, delay or defraud any Person.
          Section 9.08. Legal Existence. The Seller and the Depositor shall do
or cause to be done all things necessary on their part to preserve and keep in
full force and effect their existence as corporations, and to maintain each of
their licenses, approvals, registrations or qualifications in all jurisdictions
in which their ownership or lease of property or the conduct of their business
requires such licenses, approvals, registrations or qualifications; except for
failures to maintain any such licenses, approvals, registrations or
qualifications which, individually or in the aggregate, would not have a
Material Adverse Effect with respect to the Seller, or the Depositor, as
applicable.
          Section 9.09. Compliance With Laws. The Seller and the Depositor shall
comply with all laws, rules and regulations and orders of any governmental
authority applicable to the Seller and the Depositor, except where the failure
to comply would not have a Material Adverse Effect with respect to the Seller,
or the Depositor, as applicable.
          Section 9.10. Taxes. The Seller and the Depositor shall pay and
discharge all taxes, assessments and governmental charges or levies imposed upon
the Seller and the Depositor, as applicable, or upon such party’s income and
profits, or upon any of such party’s property or any part thereof, before the
same shall become in default; provided, that the Seller and the Depositor shall
not be required to pay and discharge any such tax, assessment, charge or levy so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Seller and the Depositor shall have set aside on
its books adequate reserves with respect to any such tax, assessment, charge or
levy so contested, or so long as the failure to pay any such tax, assessment,
charge or levy would not, individually or in the aggregate, have a Material
Adverse Effect with respect to the Seller, or the Depositor, as applicable.

24



--------------------------------------------------------------------------------



 



          Section 9.11. No Liens, Etc. Against Receivables and Trust Property.
Each of the Seller and the Depositor hereby covenants and agrees not to create
or suffer to exist (by operation of law or otherwise) any Lien upon or with
respect to any of the Aggregate Receivables or any of its interest therein, if
any, or upon or with respect to any of its interest in any Account, or assign
any right to receive income in respect thereof, except for the Lien created by
the Indenture. Each of the Seller and the Depositor shall immediately notify the
Indenture Trustee of the existence of any Lien on any of the Aggregate
Receivables and shall defend the right, title and interest of each of the
Depositor, the Issuer and the Indenture Trustee in, to and under the Aggregate
Receivables, against all claims of third parties.
          Section 9.12. Amendments to Pooling and Servicing Agreements. The
Seller, in its capacity as Servicer under the Pooling and Servicing Agreements
with respect to the Securitization Trusts, hereby covenants and agrees not to
amend or agree to the amendment of any of the Pooling and Servicing Agreements
without the prior written consent of the Agent and the Required Noteholders.
          Section 9.13. No Netting or Offsetting. The Seller, in its capacity as
Servicer, shall collect and deposit gross collections with respect to the
Securitization Trusts into the related Collection Accounts in accordance with
the related Pooling and Servicing Agreements, without netting, off-set or
deduction from such collections or deposits for any purpose, with the exception
of Servicing Compensation due and payable to the Servicer. The Seller shall make
all Advances and Servicing Advances out of its own funds without the utilization
of any netting or offsetting of amounts in any account of the Securitization
Trust, except as permitted under the Pooling and Servicing Agreements with
respect to amounts paid ahead by Obligors (or such substantially similar term as
is used in each such Pooling and Servicing Agreement). The Seller shall repay
any amounts borrowed with respect to amounts paid ahead by Obligors (or such
substantially similar term as is used in each such Pooling and Servicing
Agreement) pursuant to the terms and provisions of the Pooling and Servicing
Agreements.
          Section 9.14. Books and Records. The Seller shall maintain accounts
and records as to each Receivable accurately and in sufficient detail to permit
the reader thereof to know at any time the status of such Receivable, including
payments and recoveries made and payments owing (and the nature of each, if
applicable). The Seller shall maintain its computer records so that, from and
after the time of the granting of the security interest under the Indenture on
the Receivables to the Indenture Trustee, the Seller’s master computer records
(including any back-up archives) that refer to any Receivables indicate clearly
the interest of the Issuer in such Receivables and that the Receivable is owned
by the Issuer and pledged to the Indenture Trustee on behalf of the Secured
Parties.
          The Depositor shall maintain (or cause to be maintained) accounts and
records as to each Aggregate Receivable accurately and in sufficient detail to
permit the reader thereof to know at any time the interest of the Issuer in such
Receivables and that the Receivable is owned by the Issuer and pledged to the
Indenture Trustee on behalf of the Secured Parties.

25



--------------------------------------------------------------------------------



 



          Section 9.15. Verification Agent. Each of the Seller and the Depositor
shall cooperate with the Verification Agent and shall allow the Verification
Agent access to its books, records, computer system and employees during
ordinary business hours upon reasonable notice and, subject to the terms of the
Verification Agent Letter, shall allow the Verification Agent to review all
collections and to make copies of any books, records and documents requested by
the Verification Agent, but solely to the extent such items and review relate to
the Aggregate Receivables and the obligations of the Seller, the Servicer and
the Depositor under the Transaction Documents and the Pooling and Servicing
Agreements for the Securitization Trusts.
          Section 9.16. Exclusive. The Initial Receivables to be sold and/or
contributed to the Depositor and from the Depositor to the Issuer on the Initial
Funding Date shall consist of the right to reimbursement for all of the Advances
and Servicing Advances outstanding with respect to the Securitization Trusts as
of the Initial Funding Date. During the Funding Period, the Seller shall not
sell, assign, transfer, pledge or convey any Receivable with respect to the
Securitization Trusts to any Person other than the Depositor. The Additional
Receivables sold and/or contributed on each Funding Date shall consist of the
right to reimbursement for all of the Advances and Servicing Advances with
respect to the Securitization Trusts not previously sold and contributed to the
Depositor hereunder (other than Receivables repurchased by the Seller pursuant
to Section 6.02).
          Section 9.17. Recovery. The Seller shall diligently endeavor to
collect reimbursement of Aggregate Receivables and shall not waive or forgive
the obligation of a mortgagor to pay such amounts.
          Section 9.18. Merger. Without the prior written consent of the Agent
and the Required Noteholders, the Seller and the Depositor shall not enter into
any transaction of merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation, wind up or dissolution).
          Section 9.19. Use of Proceeds. The Seller shall utilize the proceeds
of each purchase of Initial Receivables and Additional Receivables for general
corporate purposes.
ARTICLE X.
INDEMNIFICATION
          Section 10.01. Indemnification.
          (a) Without limiting any other rights that an Indemnified Party may
have hereunder or under applicable law, the Seller hereby agrees to indemnify
each Indemnified Party (as defined below) from and against any and all
Indemnified Amounts (as defined below) which may be imposed on, incurred by or
asserted against an Indemnified Party in any way arising out of or relating to
any breach of the Seller’s or the Servicer’s obligations under this Agreement or
any other Transaction Document, or the ownership of the Aggregate Receivables or
in respect of any Aggregate Receivables,

26



--------------------------------------------------------------------------------



 



excluding, however, Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct on the part of such Indemnified Party.
          Without limiting or being limited by the foregoing, the Seller shall
pay on demand to each Indemnified Party any and all amounts necessary to
indemnify such Indemnified Party from and against any and all Indemnified
Amounts relating to or resulting from:

  (i)   a breach of any representation or warranty made by the Seller under or
in connection with this Agreement;     (ii)   the failure by the Seller or the
Servicer to comply with any term, provision or covenant contained in this
Agreement, or any agreement executed by it in connection with this Agreement or
with any applicable law, rule or regulation with respect to any Aggregate
Receivable, or the nonconformity of any Aggregate Receivable with any such
applicable law, rule or regulation; or     (iii)   the failure to vest and
maintain vested in the Issuer, or to transfer, to the Issuer, ownership of the
Aggregate Receivables, together with all collections in respect thereof, free
and clear of any adverse claim (except as permitted hereunder), whether existing
at the time of the transfer of such Aggregate Receivable or at any time
thereafter or the failure to vest and maintain vested in the Indenture Trustee
the perfection of the security interest in the in the Aggregate Receivables free
and clear of any adverse claim (except as permitted hereunder), whether existing
at the time of the transfer of such Aggregate Receivable or at any time
thereafter.

          (b) Any Indemnified Amounts subject to the indemnification provisions
of this Section 10.01 shall be paid to the Indemnified Party within twenty
(20) Business Days following demand therefor. “Indemnified Party” means any of
the Depositor, the Issuer, the Indenture Trustee, the Owner Trustee, the Agent,
the Note Purchasers and the Secured Parties and their officers, employees,
directors and successors or assigns. “Indemnified Amounts” means any and all
claims, losses, liabilities, obligations, damages, penalties, actions,
judgments, suits, and related reasonable costs and reasonable expenses of any
nature whatsoever, including reasonable attorneys’ fees and disbursements
(subject to the following paragraph), incurred by an Indemnified Party.
          (c) Promptly after an Indemnified Party shall have been served with
the summons or other first legal process or shall have received written notice
of the threat of a claim in respect of which an indemnity may be claimed against
the Seller under this Section 10.01, the Indemnified Party shall notify the
Seller in writing of the service of

27



--------------------------------------------------------------------------------



 



such summons, other legal process or written notice, giving information therein
as to the nature and basis of the claim, and providing a copy thereof; provided,
however, that failure so to notify the Seller shall not relieve the Seller from
any liability which it may have hereunder or otherwise except to the extent that
the Seller is prejudiced by such failure so to notify the Seller. The Seller
will be entitled, at its own expense, to participate in the defense of any such
claim or action and to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Party, unless the defendants in any such action
include both the Indemnified Party and the Seller, and the Indemnified Party
(upon the advice of counsel) shall have reasonably concluded that there may be
legal defenses available to it that are different from or additional to those
available to the Seller, or one or more Indemnified Parties, and which in the
reasonable opinion of such counsel are sufficient to create a conflict of
interest for the same counsel to represent both the Seller and such Indemnified
Party. Each Indemnified Party shall cooperate with the Seller in the defense of
any such action or claim. The Seller shall not, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such proceeding or threatened proceeding.
ARTICLE XI.
MISCELLANEOUS
          Section 11.01. Amendments. No amendment or waiver of any provision of
this Agreement shall in any event be effective unless the same shall be in
writing and signed by all of the parties hereto and consented to in writing by
the Agent and the Required Noteholders, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
          Section 11.02. Notices. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
telecopies) and mailed or e-mailed, telecopied (with a copy delivered by
overnight courier) or delivered, as to each party hereto, at its address as set
forth in Schedule I hereto or at such other address as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be deemed effective upon receipt thereof, and in the case
of telecopies, when receipt is confirmed by telephone.
          Section 11.03. No Waiver; Remedies. No failure on the part of any
party hereto to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

28



--------------------------------------------------------------------------------



 



          Section 11.04. Binding Effect; Assignability.
          (a) This Agreement shall be binding upon and inure to the benefit of
the Seller, the Depositor and the Issuer and their respective permitted
successors and assigns; provided, however, that the Seller shall not have any
right to assign its respective rights hereunder or interest herein (by operation
of law or otherwise) without the prior written consent of the Agent and the
Required Noteholders and the Depositor shall not have any right to assign its
respective rights hereunder or interest herein (by operation of law or
otherwise) without the prior written consent of the Agent and the Required
Noteholders.
          (b) This Agreement shall create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the Indenture has terminated.
          Section 11.05. GOVERNING LAW; JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING
JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.
          Section 11.06. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
          Section 11.07. Survival. All representations, warranties, covenants,
guaranties and indemnifications contained in this Agreement and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the sale, transfer or repayment of the Aggregate Receivables.
          Section 11.08. Third Party Beneficiary. The Seller and the Depositor
acknowledge and agree that the Indenture Trustee, the Agent and the other
Secured Parties are intended third party beneficiaries of this Agreement.
          Section 11.09. General.

29



--------------------------------------------------------------------------------



 



          (a) No course of dealing and no delay or failure of the Issuer (or the
Indenture Trustee as its assignee) in exercising any right, power or privilege
under this Agreement shall affect any other or future exercise thereof or the
exercise of any other right, power or privilege; nor shall any single or partial
exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise thereof or of any other right, power or privilege. The rights
and remedies of the Issuer (and the Indenture Trustee as its assignee) under
this Agreement are cumulative and not exclusive of any rights or remedies which
the Issuer would otherwise have.
          (b) The obligations of the Seller and the Depositor under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, discharged or in any way
affected by (a) any exercise or nonexercise of any right, remedy, power or
privilege under or in respect of this Agreement or applicable law, including,
without limitation, any failure to set-off or release in whole or in part by the
Issuer of any balance of any deposit account or credit on its books in favor of
the Issuer or any waiver, consent, extension, indulgence or other action or
inaction in respect of any thereof, or (b) any other act or thing or omission or
delay to do any other act or thing which would operate as a discharge of the
Issuer as a matter of law.
          (c) This Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof and thereof, and supersedes all prior
understandings and agreements, whether written or oral with respect to the
subject matter hereof and thereof.
          (d) The Seller shall pay the Depositor’s and the Issuer’s costs and
expenses reasonably incurred in connection with the enforcement of any of the
Seller’s obligations hereunder.
          (e) Any provision of this Agreement which is prohibited, unenforceable
or not authorized in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition, unenforceability or
nonauthorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.
          Section 11.10. LIMITATION OF DAMAGES.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE PARTIES AGREE
THAT NO PARTY SHALL BE LIABLE TO ANY OTHER FOR ANY SPECIAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES WHATSOEVER, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND
STRICT LIABILITY) OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLES; PROVIDED THAT, THE
FOREGOING PROVISION SHALL NOT LIMIT OR RELIEVE ANY PARTY OF ANY OBLIGATION UNDER
THIS AGREEMENT TO INDEMNIFY ANY OTHER PARTY AGAINST ANY DAMAGES IMPOSED
(INCLUDING SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES)

30



--------------------------------------------------------------------------------



 



UPON SUCH PARTY BY A FINAL ORDER OF ANY COURT OF COMPETENT JURISDICTION IN
CONNECTION WITH ANY LEGAL ACTION BROUGHT AGAINST SUCH PARTY BY ANY THIRD PARTY.
          Section 11.11. WAIVER OF JURY TRIAL.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, THE PURCHASES OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.
          Section 11.12. No Recourse. It is expressly understood and agreed by
the parties hereto that (a) this Receivables Purchase Agreement is executed and
delivered by Wilmington Trust Company, not individually or personally but solely
as trustee of the Issuer, in the exercise of the powers and authority conferred
and vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose of binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust
Company, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Receivables
Purchase Agreement or any other related documents.
          Section 11.13. Confidentiality. Each of the Seller and the Depositor
covenants and agrees from the date hereof to the Final Payment Date to perform
and observe for the benefit of the Agent and each Note Purchaser, each of the
covenants and agreements required to be performed or observed by the Issuer
pursuant to Section 10.15 of the Note Purchase Agreement (Confidentiality) as if
the Seller and the Depositor were party to the Note Purchase Agreement.

31



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

            OPTION ONE ADVANCE TRUST, 2007-ADV2
      By:   Wilmington Trust Company, not in its individual capacity but solely
as Owner Trustee         By:   /s/ Roseline K. Maney         Name:   Roseline K.
Maney        Title:   Vice President        OPTION ONE ADVANCE CORPORATION
      By:           Name:           Title:           OPTION ONE MORTGAGE
CORPORATION
      By:           Name:           Title:        

          Consented to by:


GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC.,
as Agent and Noteholder
      By:           Name:           Title:          

Amended and Restated Receivables Purchase Agreement





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers hereunto duly authorized, as of the date first
above written.

            OPTION ONE ADVANCE TRUST, 2007-ADV2
      By:   Wilmington Trust Company, not in its individual capacity but solely
as Owner Trustee             By:           Name:           Title:          
OPTION ONE ADVANCE CORPORATION
      By:   /s/ Matt Engel         Name:   MATT ENGEL         Title:   CFO     
  OPTION ONE MORTGAGE CORPORATION
      By:   /s/ Matt Engel         Name:   MATT ENGEL         Title:   CFO     

          Consented to by:

GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC.,
as Agent and Noteholder
      By:           Name:           Title:          

Amended and Restated Receivables Purchase Agreement





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers hereunto duly authorized, as of the date first
above written.

            OPTION ONE ADVANCE TRUST, 2007-ADV2
      By:   Wilmington Trust Company, not in its individual capacity but solely
as Owner Trustee             By:           Name:           Title:          
OPTION ONE ADVANCE CORPORATION
      By:           Name:           Title:           OPTION ONE MORTGAGE
CORPORATION
      By:           Name:           Title:        

          Consented to by:

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
as Agent and Noteholder
      By:   /s/ Dominic Obaditch         Name:   Domnic Obaditch         Title:
Managing Director
Greenwich Capital Corporate Services, Inc.
as attorney-in-fact       

Amended and Restated Receivables Purchase Agreement





--------------------------------------------------------------------------------



 



          DB STRUCTURED PRODUCTS, INC.
as Noteholder
      By:   /s/ GLENN MINKOFF         Name:   GLENN MINKOFF        Title:  
DIRECTOR              By:   /s/ John McCarthy         Name:   John McCarthy     
  Title:   Authorized Signatory        THE CIT GROUP/BUSINESS CREDIT INC.
as Noteholder
      By:           Name:           Title       

Amended and Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



          DB STRUCTURED PRODUCTS, INC.
as Noteholder
      By:           Name:           Title:                 By:           Name:  
        Title:           THE CIT GROUP/BUSINESS CREDIT INC.
as Noteholder
      By:   /s/ Howard Trebach         Name:   Howard Trebach        Title:  
Vice President       

Amended and Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
INFORMATION FOR NOTICES

1.   if to the Issuer:       OPTION ONE ADVANCE TRUST 2007-ADV2
c/o Wilmington Trust Company as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, DE 19890
Attention: Corporate Trust Administration
Telecopy number: (302) 636-4140
Telephone number: (302) 651-1000       (with a copy to the Seller)   2.   if to
the Depositor:       OPTION ONE ADVANCE CORPORATION
3 Ada
Irvine, California 92618
Attention: Rod Smith, Mail Stop DC-IR
Facsimile: (949) 790-7514
Telephone: (949) 790-8100   3.   if to the Seller:       OPTION ONE MORTGAGE
CORPORATION
3 Ada
Irvine, California 92618
Facsimile: (949) 790-7514
Telephone: (949) 790-8100   4.   if to the Indenture Trustee:       Use Notice
Address provided in the Indenture.   5.   if to the Agent:       GREENWICH
CAPITAL FINANCIAL PRODUCTS, INC.
600 Steamboat Road
Greenwich, Connecticut 06830
Attention: Robert Pravetz
Facsimile: (203) 618-2148
Telephone: (203) 618-6884

Sch-I-3



--------------------------------------------------------------------------------



 



    With a copy to:       Dominic Obaditch
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
600 Steamboat Road
Greenwich, Connecticut 06830
Facsimile: (203) 422-4565
Telephone: (203) 618-2565   6.   if to the Secured Parties:       GREENWICH
CAPITAL FINANCIAL PRODUCTS, INC.
600 Steamboat Road
Greenwich, Connecticut 06830
Attention: Robert Pravetz
Facsimile: (203) 618-2148
Telephone: (203) 618-6884       With a copy to:       Dominic Obaditch
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
600 Steamboat Road
Greenwich, Connecticut 06830
Facsimile: (203) 422-4565
Telephone: (203) 618-2565   7.   if to the Note Purchasers:

  (a)   GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
600 Steamboat Road
Greenwich, Connecticut 06830
Attention: Robert Przvetz
Facsimile: (203) 618-2148
Telephone: (203) 618-6884     (b)   The CIT Group/Business Credit, Inc.
11 West 42nd Street, 13th floor
New York, NY 10036
Attention: Howard Trebach
Facsimile: (212) 461-7760
Telephone: (212) 461-7753

Sch-I-4



--------------------------------------------------------------------------------



 



      With a copy to:         The CIT Group/Business Credit, Inc.
11 West 42nd Street, 13th floor
New York, NY 10036
Attention: Jorge S. Wagner
Facsimile: (212) 771-9517
Telephone: (212) 771-9520     (c)   DB Structured Products, Inc.
60 Wall Street, 19th Floor
New York, New York 10005
Attention: Glenn Minkoff
Tel: (212) 250-3406
Fax: (212) 747-5160

Sch-I-5



--------------------------------------------------------------------------------



 



SCHEDULE II
AMENDMENTS TO POOLING AND SERVICING AGREEMENTS
AVAILABLE UPON REQUEST

Sch-II-1



--------------------------------------------------------------------------------



 



EXHIBIT A
COPY OF INITIAL FUNDING DATE REPORT
FOR
INITIAL RECEIVABLES
AVAILABLE UPON REQUEST

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FUNDING NOTICE

     
 
  [insert date]
 
   
Option One Advance Trust 2007-ADV2
  Wells Fargo Bank, National Association
3 Ada
  9062 Old Annapolis Road
Irvine, California 92618
  Columbia, Maryland 21045
Attention: Rod Smith
  Attention: Client Manager — Option One
Facsimile: (949) 790-7514
  Advance Trust 2007-ADV2
Telephone: (949) 790-8100
  Facsimile: 410-715-2380
 
  Telephone: 410-884-2000
 
   
Greenwich Capital Financial Products, Inc.
  BearingPoint, Inc.
600 Steamboat Road
  1676 International Drive
Greenwich, Connecticut 06830
  McLean, Virginia 22102
Attention: Robert Pravetz
  Attention: Marianne Lamkin
Facsimile: 203-618-2148
  Facsimile: (425) 963-6149
Telephone: 203-618-6884
  Telephone: (214) 755-4936
 
   
The CIT Group/Business Credit Inc.
  DB Structured Products, Inc.
11 West 42nd Street, 13th floor
  60 Wall Street, 19th Floor
New York, NY 10036
  New York, New York 10005
Attention: Howard Trebach
  Attention: Glenn Minkoff
Facsimile: (212) 461-7760
  Tel: (212) 250-3406
Telephone: (212) 461-7753
  Fax: (212) 747-5160

     Re: Receivables Purchase Agreement, dated as of October 1, 2007; Funding
Notice
     Pursuant to Section 2.01 of the Receivables Purchase Agreement, dated as of
October 1, 2007 (the “Receivables Purchase Agreement”), between Option One
Advance Trust 2007-ADV2 (the “Issuer”), Option One Advance Corporation (the
“Depositor”) and Option One Mortgage Corporation (the “Seller”), the undersigned
hereby notifies you that the Receivables listed on Exhibit A hereto, in the
amount of $[                    ], are being sold by the Seller to the Depositor
and by the Depositor to the Issuer on the Funding Date occurring on [insert
date].
     The Seller also hereby certifies that (i) the Funding Conditions contained
in Sections 7.02(ii), (iv), (v), (vi), (vii), (viii), (xii), (xiii) (with
respect to Sections 3.01(a)(ii), (iii) and (iv) of the Second Amended and
Restated Note Purchase Agreement, dated as of January 18, between the Issuer,
Greenwich Capital Financial Products, Inc.,

B-1



--------------------------------------------------------------------------------



 



The CIT Group/Business Credit Inc. and DB Structured Products, Inc., and
(xiv) of the Amended and Restated Indenture, dated as of January 18, 2008,
between the Issuer and Wells Fargo Bank, National Association, have been met and
(ii) the representations and warranties contained in Section 6 of the
Receivables Purchase Agreement are true and correct as of the date hereof.
     The Depositor also hereby certifies that the representations and warranties
contained in Section 5 of the Receivables Purchase Agreement are true and
correct as of the date hereof.
[Signature Page Follows]

B-2



--------------------------------------------------------------------------------



 



            Very truly yours,

OPTION ONE MORTGAGE CORPORATION

      By:           Name:           Title:           OPTION ONE ADVANCE
CORPORATION

      By:           Name:           Title:        

          AGREED AND ACCEPTED:

BEARINGPOINT, INC.

      By:           Name:           Title:        

B-3



--------------------------------------------------------------------------------



 



         

Exhibit C
FORM OF BILL OF SALE
     Option One Mortgage Corporation (the “Seller”) hereby absolutely sells and
contributes to Option One Advance Corporation, and Option One Advance
Corporation (the “Depositor”) hereby absolutely sells and contributes to Option
One Advance Trust 2007-ADV2, a statutory trust organized under the laws of the
State of Delaware (the “Purchaser”), without recourse, except as set forth in
the Amended and Restated Receivables Purchase Agreement:

  (a)   All right, title and interest in and to the Receivables identified in
the Schedule attached hereto as Exhibit A; and     (b)   All principal, interest
and other proceeds of any kind received with respect to such Receivables,
including but not limited to proceeds derived from the conversion, voluntary or
involuntary, of any of such assets into cash or other liquidated property.

     The ownership of the Receivables is vested in Purchaser and the ownership
of all records and documents with respect to the related Receivables prepared by
or which come into the possession of the Seller or the Depositor shall
immediately vest in Purchaser and shall be retained and maintained, in trust, by
the Seller or the Depositor, as applicable at the will of Purchaser in such
custodial capacity only. The sale of the Receivables shall be reflected as a
sale on the Seller’s and the Depositor’s business records, tax returns and
financial statements.
     This Bill of Sale is made pursuant to, and is subject to the terms and
conditions of, that certain Amended and Restated Receivables Purchase Agreement
dated as of January 18, 2008, between Option One Mortgage Corporation, as
seller, Option One Advance Corporation, as depositor and Option One Advance
Trust 2007-ADV2, as issuer (the “Agreement”). The Seller confirms to Purchaser
that the representations and warranties set forth in Article 6 of the Agreement
are true and correct as if made on the date hereof (except to the extent that
they expressly relate to an earlier or later date). The Depositor confirms to
Purchaser that the representations and warranties set forth in Article 5 of the
Agreement are true and correct as if made on the date hereof (except to the
extent that they expressly relate to an earlier or later date).
     Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Agreement.

C-1



--------------------------------------------------------------------------------



 



DATED:                                         

            OPTION ONE MORTGAGE CORPORATION

      By:           Name:           Title:           OPTION ONE ADVANCE
CORPORATION

      By:           Name:           Title:      

C-2



--------------------------------------------------------------------------------



 



         

EXHIBIT D
SCHEDULE I REPORT
AVAILABLE UPON REQUEST

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
SCHEDULE II REPORT
AVAILABLE UPON REQUEST

E-1